Citation Nr: 1757310	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-12 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Attorney Robert W. Gillikin, II


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION


The Veteran served on active duty from April 1951 to January 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO confirmed the previous denial of service connection for PTSD.

As the Board is reopening the claim for service connection for PTSD and the Veteran has other diagnosed psychiatric disorders of record, the Board has characterized the service connection claim for an acquired psychiatric disorder, to include PTSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By way of a January 2009 rating decision, the RO confirmed and continued a denial of service connection for PTSD (claimed as nightmares and flashbacks).  

2.  The evidence associated with the claims file since the January 2009 final denial relates to an unestablished fact necessary to substantiate the PTSD claim.  




CONCLUSIONS OF LAW

1.  The January 2009 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).
 
2.  Evidence received since the January 2009 rating decision is new and material; the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

The Veteran claims service connection for PTSD, claimed as due to combat service in Korea.  

The RO previously denied service connection in January 2009.  The Veteran did not file a notice of disagreement and that rating decision is now final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103. 

Generally, a claim that has been finally denied by an unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C. § 7104(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Prior to the January 2009 determination, the Veteran claimed that he had been awarded a Combat Infantry Badge (CIB) and has nightmares due to service in Korea.  The RO denied the Veteran's claim, finding that the Veteran had not provided the requested details regarding traumatic incident(s) that resulted in PTSD and that his military discharge did not show any awards or medals that would denote combat; the only medal of record was the National Service Medal.  The Board notes that no diagnosis of an acquired psychiatric disorder was of record at that time and the RO had determined that the Veteran's service treatment and personnel records were fire related.  An August 2000 letter from the National Personnel Records Center (NPRC), provided by the Veteran in July 2008, showed that the NPRC had been unable to verify overseas service and requested additional information from him.

Since filing the current claim, in March 2013, the Veteran has provided additional statements, including an April 2013 report of having served with the 224th Infantry from 1951 to 1953.  Additionally, new VA medical records document current psychiatric diagnoses of dementia, a nightmare disorder, and possible PTSD.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The credibility of this additional evidence is presumed for the limited purpose of determining whether this evidence is new and material.  Justus, 3 Vet. App. 510, 513 (1992).  As such, the Board finds that this evidence relates to previously unestablished facts necessary to substantiate the Veteran's claim.  Thus, the PTSD claim is reopened.  


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for PTSD is granted.  The appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In his April 2013 stressor statement, the Veteran reported that he served in combat in Korea (for which he reports to have received a CIB), with the 224th Infantry.  The Board notes that the majority of the Veteran's service treatment and personnel records are not associated with the claims file.  The records associated with the claims file from the NPRC further indicate that the Veteran was awarded a National Defense Service Medal, but that the NPRC was unable to verify a CIB or overseas service.  Although prior VA memos indicate that the RO has previously tried to confirm the Veteran's stressors, they are unclear as to whether any attempts have been made based on his reported service with the 224th Infantry.  As the Veteran's records are fire-related, the Board finds that additional development should be attempted to verify the Veteran's allegations.

The AOJ should also give the Veteran the opportunity to provide additional information regarding his claimed stressor.

Additionally, a VA examination is necessary to determine whether the Veteran has an acquired psychiatric disorder due to service.  Current VA medical records (including from May 2015, May 2014, and August 2013) include diagnoses of dementia, a nightmare disorder, and possible PTSD.

Any unassociated VA medical records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he provide additional information regarding his claimed PTSD stressor.

2.  After the above has been accomplished, the AOJ should attempt to verify with the NPRC, or other appropriate organization, whether the Veteran was part of the 224th Infantry from 1951 to 1953 and exposed to combat in Korea as part of that unit.  The AOJ should also attempt to verify any stressor(s) identified by the Veteran, if a stressor(s) is provided.  

3.  The AOJ should obtain all unassociated VA treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his claimed acquired psychiatric disorder.  The claims file, to include a copy of this REMAND, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify all of the Veteran's acquired psychiatric disorders under the DSM-V criteria. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of an in-service stressor or combat - if verified.  In this regard, the examiner should consult the claims file in order to determine whether the Veteran's claimed stressor or combat has been verified by the AOJ.   

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


